Appeals by the defendants Louis Mantell and Linda Frederick from stated portions of two orders of the Supreme Court, Kings County, dated July 28, 1994 (Hurowitz, J.), and July 11, 1995 (Barasch, J.), and a purported appeal by the same defendants from an order of the same court (Barasch, J.), entered June 13, 1995.
Ordered that the purported appeal from the order entered June 13, 1995, is dismissed, without costs or disbursements, as no notice of appeal was filed; and it is further,
Ordered that the order dated July 28, 1994, is affirmed insofar as appealed from, without costs or disbursements, without opinion; and it is further,
Ordered that the order dated July 11, 1995, is affirmed insofar as appealed from, without costs or disbursements, for reasons stated by Justice Barasch at the Supreme Court. Rosenblatt, J. P., Copertino, Altman and Friedmann, JJ., concur.